yh ^//py-p^


May29'2015                                                                          RECEIVED lf\!
                                                                             COURT OF CRIMINAL APPEALS
                                                                                     JUN 05 2015
Clerk Abel Acosta
Court of Criminal Appeals of Texas
PO Box 12308 Capitol Station                                                    . AS38I ACOSla, Ci6rk
Austin, Texas 78711

Armando Aguilliar TDCJ #1101662                       \
Bib Lewis Unit
777 FM 3497
Woodville, Texas 75990

Senor Abel Acosta, disculpe que le quite un poco de su tiempo. Mi nombre es Armando Aguilliar
#1101662 y me encuentro en Gib Lewis Unit. El motivo de esta breve carta, es para preguntarle si su
personal recibio mi papel legal pidiendo un "request of time-cut" fechado Enero 5, 2015. Aqui le facilito
una copia que yo envie al Juez y otra a la oficina del Sheriffy una al DEA. En mi ultima carta que envie
preguntando de mis papeles fechados Abril 21, 2015 era para obtener una informacion sobre "time-cut".
Esta no fue para la informacion que fue dissmissed en septiembre 24, 2014. De esto usted ya me habia
dejado saber, por lo cual le agradezco. Mi pregunta para usted es, si estoy bien en mandar mi request of
"time-cut" a su corte de apelaciones. O dedo de mandarla a la corte donde fui sentenciado, Gregg County
Longview TX. Yo busco otra corte por el motivo que en Gregg County todo tipo de papeles legales que
envio lo hacen "Denied".


Senor Acosta, sin mas que decir me despido sobre todo gracias por su tiempo y ayuda. Cualquier
informacion que usted me pueda brindar es muy agradecida de mi parte. Que Dios lo bendiga.

Respetablemente,




Armando Aguilliar
December 24,2014




Honorable Judge
124th District Court
Gregg County Courthouse
Longview, Texas 75601

               RE:     Cause NO 29103-B-H-4
                       State VS Armando Aguilliar
                       TDCJ NO 1101662
                       Request of time-cut

Dear Sir/Madam:


On May 22, 2002,1 was convicted in your court for the offense of Aggravated Robbery, after a
pleaof guilty, and sentenced to a 35 year sentence in the Texas Department of Criminal Justice
(TDCJ).

According to theRules of Regulations oftheParole Board, ifthemajority ofthetrial officials (i.e.
The President Judge, District Attorney, and Sheriff) give favorable recommendation, without
solicitation by the Board, then offender's sentence may be commuted. This being the case, I am
requesting that such favorable recommendation be made to the Parole Board in light of the
following circumstances of my conviction.

[List every reason why you feel that the sentence was excessive (e.g. guilty plea, illnesses or
addiction at the time of crime, jury prejudice, lack of sufficient evidence, prior clean record,
mitigating factors at the time of crime, self-defense, etc...)]

Because of these reasons, I am hoping that the necessary trial officials will discuss the possibility
of favorable recommendations in my case.

Any consideration givenin this matterwill be sincerely appreciated.

Very truly yours,




Armando Aguilliar                                                               (y
                                                                  1-05- lb
       This is Armando Aguilliar, TDCJ #1101662 explaining to whomever may concern. On
December 14,2001 the night before my birthday two of my friends came to my house, where we
were drinking until 12:00am or 1:00am when they asked me to take a ride with them, but my wife
was against it and wanted me to stay home, so I told them NO. As the night went on we continued
to drink and my wife fell asleep, and by this time I was drunk. My friends asked me time and time
again, until I agree to go with them. I dint want to do, but by drinking so much close to three cases
ofbeer with eighteen beers in each case. I made a bad decision and said yes. We got into the car,
they were in the front seat and I was in the back seat still drinking. As we drove around one ofmy
friends said they see a car that they wanted to take. He ask other friend while following the car
they agree, then they asked me ifI wanted to and I said no. They keep asking me and I keep saying
no, but the driver block in the car he was following. We got out the car and pulled the guns out
asked for the car and nothing else, no money, no wallets, no credit cards, no jewelry, we didn't
kidnap or threaten to kill, nor harm them, just told them to run away and we got in the car and left.
Thirty minutes later we got pulled over and arrested about 4:00am. When the investigator woke
me up and questioned me at 10:00am I was still drunk.
       I now know what I did was wrong and that one night of drinking caused me to lose my
family, my wife, my kids and my freedom. I was their provider and protector, but I failed them.
In the process my wife divorce me and my kids are growing without a father, which hurts the most
I did not want this, but now I came to accept my punishment, but I do not accept the time I received
for this crime. I would like to see my kids grow up and have kids on their own. I would also like
to get out one day and work to live a normal life not be here my whole life for one mistake. If I
could take it back, I would for my family's sake, but the pass is the pass it can't be changed. As
time has pass I've gave my life to God and been in the word of God, my ex-wife and kids are going
to church and are old enough to write me and tell me that I need to pray too. I left them when they
were very young now they are teenagers, they need me more than ever. Because ofwhat am going
through I don't want the same to happen to them. My parent are up in age now, my father is in his
eightiesand my motherin her seventies so I would liketo spendtime with them before their time
comes. They writeme all the time tellingme they hope that I come home, becausethey are starting
to feel their age. I love my family so much it hurts me to be a disappointment and I would like to
prove them and to you that I have learned my lesson.
       Ihave grown up and out ofthat state ofmind. Ihave abetter understanding ofthe things
Ineed to do. Iknow that acting out and making wreck less decisions will harm others more than
just me alone. The more Iread my Bible, the more Ibecome wiser, comprehending what is right
and what is wrong. Also it teaches me what type ofpeople Ineed to stay away from, how to be a
better person, agood person, the meaning of life and love. Something very important I have
learned to accept my faults and not point fingers which won't get me anywhere in life. The reason
Iam writing you is basically saying that Iknow what Idid was wrong. But the time Iwas given
is not right for my first felony. Iam asking the court to please consider reducing my sentence and
give me achance to live life right and that Idon't mind being out ofparole as long as Icanbe with
my family. Iknow by being on parole the state will be able to monitor my progress in becoming
amodern citizen, someone that is worthy ofachance and that etewa years has been enough time
to set me straight.




                                                         I-OS-15